      Case: 1:19-cv-06917 Document #: 21 Filed: 01/22/20 Page 1 of 10 PageID #:58




                        IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

FEDERAL DEPOSIT INS. CORP. AS                      )
RECEIVER FOR THE NATIONAL                          )
REPUBLIC BANK OF CHICAGO,                          )   Case No. 1:19-cv-6917
                                                   )
     Plaintiff,                                    )
                                                   )   Honorable Judge Robert M. Dow, Jr.
v.                                                 )
                                                   )
HIREN PATEL,                                       )   Magistrate Judge Maria Valdez
                                                   )
     Defendant.                                    )

                    PLAINTIFF’S RESPONSE TO MOTION TO DISMISS

         Plaintiff Federal Deposit Insurance Corporation as Receiver (“FDIC-R”) for The National

Republic Bank of Chicago (“NRB”) opposes the motion to dismiss of Defendant Hiren Patel

(“Patel”).

         The FDIC-R seeks to recover more than $15 million that Defendant Patel received and is

not entitled to keep. The action has two alternative bases:

         First, as an officer and director of NRB, Patel had a duty to disclose material information

to NRB’s Board of Directors (“Board”). Because of Patel’s failure to disclose all material

information, the Board approved dividends it would not have approved had it known all the

facts. This failure to disclose gives rise to the FDIC-R’s claim for breach of fiduciary duty and

constitutes improper conduct for purposes of its unjust enrichment claim.

         Second, the Board approved the dividends based on a mistake of fact relating to NRB’s

compliance with regulatory capital requirements. Because Patel received $15 million of the

dividends as a result of the Board’s mistake, he should be required to return that amount pursuant
     Case: 1:19-cv-06917 Document #: 21 Filed: 01/22/20 Page 2 of 10 PageID #:59




to the FDIC-R’s claims for money had and received and its claim for unjust enrichment based on

mistake.

       In his motion to dismiss, Patel seeks to muddy the straightforward breach of fiduciary

duty and unjust enrichment claims by transmuting them into ones for fraud and then arguing that

the FDIC-R did not plead them with particularity. Patel is wrong on both counts. The FDIC-R’s

claims do not sound in fraud, because Patel’s intent to deceive the Board is not an element that

must be pled or proven for the FDIC-R to prevail. And even though it did not have to, the FDIC-

R did plead the claims with more than sufficient particularity.

       Patel also argues that the FDIC-R’s money had and received claim should be dismissed

because NRB did not pay the dividends under compulsion. But Illinois law permits recovery of

funds paid as the result of a mistake in addition to funds paid through duress. The FDIC-R’s

Complaint supports claims for both money had and received and unjust enrichment. The motion

to dismiss should be denied.

I.     THE FDIC-R PROPERLY PLED A CLAIM FOR BREACH OF FIDUCIARY
       DUTY

       As Patel correctly recognizes, Mem. Of Def. Hiren Patel in Supp. of Mot. to Dismiss 6-7,

ECF No. 14 (“Memo”), to survive a motion to dismiss, Fed. R. Civ. P. 8 requires a complaint to

provide “a short and plain statement of the claim showing that the pleader is entitled to relief” or,

if the complaint sounds in fraud, the complaint must satisfy the heightened pleading

requirements of Fed. R. Civ. P. 9(b). The FDIC-R’s breach of fiduciary duty claim does not

sound in fraud, but, even if it did, the claim meets Rule 9(b)’s heightened pleading standard.

Because the claim meets the requirements of Rule 9(b), it is axiomatic that it also satisfies Rule

8’s requirements.




PLAINTIFF’S RESPONSE TO MOTION TO DISMISS – Page 2
     Case: 1:19-cv-06917 Document #: 21 Filed: 01/22/20 Page 3 of 10 PageID #:60




        A.       The Breach of Fiduciary Duty Claim Satisfies Rule 8

        Patel contends that the FDIC-R’s breach of fiduciary duty claim fails to meet the

requirements of Rule 8, arguing that the FDIC-R failed to plead adequate details about the

specifics of Patel’s wrongdoing. Memo. 13-14. The face of the Complaint belies this assertion.

The FDIC-R pled that Patel was a fiduciary, that he owed a duty to disclose facts relevant to

corporate operations,1 that he failed to disclose those facts, and that his failure resulted in $15.05

million in damages. Compl. ¶¶ 33-35. Further, the Complaint specifically details the facts that

Patel knew and failed to disclose – i.e., Patel knew material facts about the financial condition of

borrowers and lack of repayment sources for certain loans that were not reflected on NRB’s

books and records. Compl. ¶¶ 9-15. The Complaint also sets forth why that failure resulted in

$15.05 million in damages. Compl. ¶¶ 20-22 (Board would not have approved certain dividends

if they had known the truth about the condition of the loans).

        These allegations are sufficient to meet the elements of the breach of fiduciary duty claim

and thus are sufficient to meet Rule 8’s requirements. FDIC as Receiver for Wheatland Bank v.

Spangler, 836 F. Supp. 2d 778, 785 (N.D. Ill. 2011) (Dow, J.) (breach of fiduciary duty claim

must plead duty, breach, proximate cause, and damages). Patel fails to cite, because he cannot,

any case requiring the FDIC-R to plead why he concealed the information from the Board. Nor

was the FDIC-R required to plead detailed information about NRB’s loans other than the facts

Patel should have communicated at the time he asked for dividends. Patel cites no cases that


1
  Patel was a director and an officer of NRB. Compl. ¶ 8. In each of those capacities, he owed NRB a
fiduciary duty of candor. Kennedy v. Venrock Assoc., 348 F.3d 584, 593 (7th Cir. 2003) (discussing
fiduciary duty of disclosure of corporate directors); Van Dorn v. Peters, No. 14-cv-3920, 2018 WL
620058, at *5 (N.D. Ill. Jan. 30, 2018) (discussing duty of candor of corporate officers); see also
Restatement (Third) of Agency, § 8.11, cmt. (b) (Am. Law. Inst. 2006) (“An agent owes the principal a
duty to provide information to the principal that the agent knows or has reason to know the principal
would wish to have. . . . If the agent breaches the duty stated in this section, the agent is subject to liability
to the principal for loss caused the principal by the agent’s breach.”).

PLAINTIFF’S RESPONSE TO MOTION TO DISMISS – Page 3
     Case: 1:19-cv-06917 Document #: 21 Filed: 01/22/20 Page 4 of 10 PageID #:61




require such a level of specificity in a non-fraud-based breach of fiduciary duty case. The FDIC-

R’s allegations provide Rule 8’s “short and plain statement of the claim.”

        B.      Rule 9(b) Does Not Apply to the FDIC-R’s Fiduciary Duty Claim; Even If It
                Did, the Allegations Meet the Rule 9(b) Standard

                1.      Rule 9(b) Does Not Apply to the FDIC-R’s Breach of Fiduciary Duty
                        Claims

        The FDIC-R’s fiduciary duty claim against Patel is not based on, and does not sound in,

fraud. As the Seventh Circuit has held in a breach of duty of disclosure case, “Plaintiffs don’t

have to charge fraud in a case such as this in order to state a claim.” Kennedy, 348 F.3d at 593

(emphasis in original).2 Here, the FDIC-R claims that Patel, a fiduciary, breached his duty to

disclose material information to the other NRB directors who were charged with making key

decisions, such as the decision to declare dividends. Therefore, the FDIC-R was not required to

plead its claims with particularity.

        That the Complaint at times uses “conceal” instead of “failed to disclose” does not

transform the allegations into fraud claims. Merriam-Webster’s legal definition of “conceal”

includes to “fail to disclose . . . especially in violation of a duty to disclose.” 3 In any event, a

2
  See also Levy v. Young Adult Inst., Inc., 103 F. Supp. 3d 426, 446 (S.D.N.Y. 2015) (breach of fiduciary
duty claim against CEO for misrepresenting financial health of organization did not have to plead
elements of fraud); Petro-Diamond v. SCB & Assoc., No. SACV 12-1893-CJC(ANx), 2013 WL
12138723, at *4 (C.D. Cal. Apr. 11, 2013) (breach of fiduciary duty claim based on failure to disclose did
not have to satisfy Rule 9(b)); Aviation Advisers Int’l, Inc. v. TransAmerica Inv. Grp., No. 8:09-cv-588-T-
23TGW, 2010 WL 2643523, at *1 (M.D. Fla. June 30, 2010) (breach of fiduciary duty claim satisfied
Rule 8 by pleading facts defendant failed to disclose); Pension Comm. of the Univ. of Montreal Pension
Plan v. Banc of Am. Sec., LLC, 446 F. Supp. 2d 163, 196 (S.D.N.Y. 2006) (“Where a plaintiff alleges a
breach of fiduciary duty by conduct not amounting to fraud, such as breach of a duty of care, disclosure,
or loyalty, the general pleading standards set out by Rule 8(a) of the Federal Rules of Civil Procedure, not
the heightened standards of Rule 9(b), apply.”); accord Llano Financing Group, LLC v. Smith, No. 15 C
7689, 2016 WL 4063174, at *8 (N.D. Ill. July 29, 2016) (Rule 9(b) does not apply to negligent
misrepresentation claim); Howell v. Motorola, Inc., 337 F. Supp. 2d 1079, 1089 (N.D. Ill. 2004) (claim
that defendants “failed to disclose material information” is not subject to Rule 9(b)).
3
 Conceal (Legal Definition), Merriam-Webster.com, https://www.merriam-webster.com/dictionary/
conceal (last visited Jan. 14, 2020).


PLAINTIFF’S RESPONSE TO MOTION TO DISMISS – Page 4
     Case: 1:19-cv-06917 Document #: 21 Filed: 01/22/20 Page 5 of 10 PageID #:62




complaint’s use of “buzz words” that may be associated with fraud claims – such as “deliberate

misrepresentation” or “misleading” – does not mean that the claims sound in fraud. Levy, 103 F.

Supp. 3d at 446; see also Wheeler v. Assurant Specialty Prop., 125 F. Supp. 3d 834, 840 (N.D.

Ill. 2015) (“Although [plaintiff] does mention deception . . . this singular mention does not

require the imposition of a heightened pleading standard, as the claim exists independent of any

allegations of fraud or deception contained in the complaint.”).4 The FDIC-R asserts that Patel

breached his professional obligations as an officer and as a director of NRB, not that he carried

out a fraudulent scheme against NRB.

        Contrary to Patel’s contention, Sequel Capital, LLC v. Pearson, No. 07-cv-2642, 2010

WL 3894209 (N.D. Ill. Sept. 30, 2010) (Dow, J.), does not support the conclusion that the claims

here sound in fraud and thus are subject to the requirements of Rule 9(b). To the contrary, in

Sequel, this Court denied the defendant’s motion to dismiss plaintiff’s fifth amended complaint

alleging breach of fiduciary duty. Id. at *9 & n.5. Although this Court noted that claims would

need to satisfy Rule 9(b) “to the extent” they sounded in fraud, it confirmed that fraud and

scienter are not necessary elements of breach of fiduciary duty claims and that the key inquiry is

whether the complaint asserts fiduciary duty claims that are not “premised upon a course of

fraudulent conduct.” Id. at *7. Here, the FDIC-R’s allegations are not premised on a course of

fraudulent conduct, but, as shown above in fn. 1 and page 3, on Patel’s failure to disclose

material information to the Board. Kennedy, 348 F.3d at 593; Van Dorn, 2018 WL 620058, at

*5; Levy, 103 F. Supp. 3d at 446. Such claims do not trigger the requirements of Rule 9(b).

4
 As noted above, contrary to Patel’s argument (Memo. at 12), the FDIC-R does not need to plead or
prove that Patel deceived NRB’s Board as part of a scheme to get dividends he could not otherwise have
gotten to prevail on any of its claims. It is certainly possible that was Patel’s plan. Patel asserted the
Fifth Amendment in response to questions at an investigative deposition about the issuance of the
dividends. Compl. ¶ 8. Formal discovery in this proceeding may produce additional information about
Patel’s motives or state of mind.

PLAINTIFF’S RESPONSE TO MOTION TO DISMISS – Page 5
    Case: 1:19-cv-06917 Document #: 21 Filed: 01/22/20 Page 6 of 10 PageID #:63




               2.      The FDIC-R Nonetheless Satisfied the Requirements of Rule 9(b)

       Even though the FDIC-R did not have to satisfy the requirements of Rule 9(b), the

Complaint clearly satisfies any heightened pleading standard. The Complaint details the “who,

what, when, where, and how” required for each of Patel’s failures to disclose. See DiLeo v.

Ernst & Young, 901 F.2d 624, 627 (7th Cir. 1990).

       Who should have disclosed information: Patel, because he was an officer and director of

NRB who knew information that NRB’s Board needed to know. Compl. ¶¶ 8, 13-15.

       What should Patel have disclosed: At this time, the FDIC-R specifically claims Patel

should have disclosed: 1) that the borrower on the Pruthvi LLP loan was contractually prohibited

from pledging the collateral it used to obtain the loan; 2) that the proceeds from the Mogar Farms

V LLC loan were being used to prop up the troubled loan to Jersey Gardens Lodging Associates

LLP (“Jersey Gardens”); and 3) that proceeds from the Jersey Gardens loan and from a letter of

credit to Ridgefield Park Lodging Associates were used to prop up loans to other affiliates of Sun

Development and Management Corporation. Compl. ¶¶ 12-15.

       When should information have been disclosed: Patel had an ongoing obligation to

disclose material information to the Board, and he should have disclosed the foregoing matters at

or before the time he asked the Board to approve dividends in October 2012 and February 2013.

Compl. ¶¶ 18-22, 34.

       Where and how should information have been disclosed: Because Patel had an ongoing

duty to disclose, the FDIC-R does not allege a specific location or manner in which his failure

occurred, nor it is required to. See Fullerton v. Corelle Brands, LLC, No. 18-cv-4152, 2019 WL

4750039, at *9 (N.D. Ill. Sept. 30, 2019) (“The standard to state a fraudulent omission claim

under Rule 9(b) is more relaxed than the typical fraud claim.”). The facts omitted could and



PLAINTIFF’S RESPONSE TO MOTION TO DISMISS – Page 6
    Case: 1:19-cv-06917 Document #: 21 Filed: 01/22/20 Page 7 of 10 PageID #:64




should have been disclosed at least in the original credit memoranda submitted to the Board

(Compl. ¶¶ 13-14), but they also could have been orally disclosed in any Board meeting or any

other methods reasonably designed to apprise Board members of material acts.

       Patel argues that the FDIC-R did not plead facts such as his involvement in underwriting

or approving the identified loans, his knowledge of construction delays or other problems

affecting those loans, and why those loans “went bad.” Memo. 9-12. Those facts are not needed

to state a claim. The FDIC-R does not sue Patel for recommending or approving bad loans, and

it does not sue him for the losses those loans ultimately suffered. Instead, the FDIC-R sues Patel

for failing to disclose to NRB’s Board specific information about those loans that, if disclosed,

would have caused the Board to vote against approving the dividends. The issue in this case is

what Patel should have told the Board about the loans at the time he was seeking $15 million in

dividends, not whether they incepted as “good” or “bad” or why they “went bad.”

       Patel also claims that it would not have made sense for him to intentionally mislead the

Board in order to receive dividends. Memo. 12. But the FDIC-R does not need to plead or prove

as an element of any of its claims why Patel failed to disclose information to the Board (a subject

about which he refuses to testify, claiming the answers might incriminate him), nor is the FDIC-

R claiming that Patel misled the Board for the purpose of receiving dividends. Whatever the

reason for his failure to disclose, the FDIC-R adequately pled that Patel owed NRB a duty of

candor and that he breached that duty by failing to disclose material information, proximately

causing damages to the FDIC-R. That is all that is required to state a claim for breach of

fiduciary duty. Spangler, 836 F. Supp. 2d at 775.




PLAINTIFF’S RESPONSE TO MOTION TO DISMISS – Page 7
      Case: 1:19-cv-06917 Document #: 21 Filed: 01/22/20 Page 8 of 10 PageID #:65




II.     THE FDIC-R PROPERLY PLED A CLAM FOR MONEY HAD AND RECEIVED

        Patel argues that the FDIC-R’s claim for money had and received fails because NRB was

not “compelled” to pay the dividends. Memo. 14. This argument misstates the law.

        The rule is that in the absence of fraud, misrepresentation, or mistake of fact
        money voluntarily paid under a claim of right to the payment, with full
        knowledge of the facts by the person making the payment, cannot be recovered
        unless the payment was made under circumstances amounting to compulsion.

Ill. Graphics Co. v. Nickum, 159 Ill. 2d 469, 497 (1994) (emphasis added). Patel ignores the

emphasized language. A plaintiff must show that it was compelled to make a payment only if it

was not defrauded or mistaken about a material fact. Id.; see also McIntosh v. Walgreens Boots

All., Inc., 2019 IL 123626, ¶ 24 (“In addition to compulsion or duress, other recognized

exceptions to the voluntary payment doctrine include fraud or misrepresentation or mistake of a

material fact.”); King v. First Capital Fin. Servs. Corp., 215 Ill. 2d 1, 29-30 (2005) (discussing

exceptions to voluntary payment doctrine in context of money had and received claim).

        NRB’s Board paid the dividends without full knowledge of the facts (including the

matters concealed by Patel and the loan losses that NRB failed to recognize) and while operating

under a mistake of fact (the belief that the dividends complied with regulatory capital ratios).

Numerous Illinois courts recognize that such claims are appropriate. See, e.g., Bank of

Naperville v. Catalano, 86 Ill. App. 3d 1005, 1008 (2d Dist. 1980) (“[W]here money is paid

under a mistake of fact, and payment would not have been made had the facts been known to the

payor, such money may be recovered.”); see also Wolf v. Beaird, 123 Ill. 585, 590-91 (1888)

(same); W. Frankfort Bank & Tr. Co. v. Barretti, 206 Ill. App. 261 (4th Dist. 1917) (same).5




5
 Illinois courts have used different labels to describe the claim for money paid mistakenly, sometimes
referring to it alternatively as one for indebitas assumpsit, implied contract, quasi-contract, and
restitution. Whatever the label, Illinois certainly recognizes the right to recover funds paid by mistake.

PLAINTIFF’S RESPONSE TO MOTION TO DISMISS – Page 8
       Case: 1:19-cv-06917 Document #: 21 Filed: 01/22/20 Page 9 of 10 PageID #:66




         Patel’s reliance on Butitta v. First Mortgage Corp., 218 Ill. App. 3d 12 (1st Div. 1991), is

misplaced. That case involved claims that the defendant had no legal right to charge mortgage

fees to plaintiffs. It involved a mistake of law, not one of fact; the court specifically noted that

plaintiffs did not allege that they were misled as to any material fact. Id. at 19 (“[P]laintiffs fail

to allege that they would have acted differently had they been aware of the disputed charges prior

to closing.”). Its holding is in accord with McIntosh, in which the Illinois Supreme Court

carefully delineated the distinction between mistakes of fact (for which recovery is possible) and

mistakes of law (for which it is not, absent compulsion). 2019 IL 123626, ¶¶ 36-39.6 The FDIC-

R adequately pled a claim against Patel for return of money he received as a result of a mistake.

III.     THE FDIC-R PROPERLY PLED A CLAIM FOR UNJUST ENRICHMENT

         Patel errs when he claims the FDIC-R’s unjust enrichment claim is “predicated on” the

failure to disclose underlying the breach of fiduciary duty claim. These two claims do not, as

Patel asserts (Memo. 14), rise and fall together. “[I]t is possible to be unjustly enriched without

having done anything wrong.” Tummelson v. White, 2015 IL App. (4th) 150151, ¶ 27. “For

instance, a person, innocent of any wrongdoing, could be unjustly enriched if a benefit were

conferred on that person by mistake.” Id.

         The FDIC-R’s unjust enrichment claim is based not only on Patel’s improper conduct

(his breaches of his fiduciary duties), but also on his retention of funds that he received as a

result of NRB’s mistake of fact. A constructive trust is an appropriate remedy for unjust

enrichment resulting from a mistake. Id. (“A constructive trust rectifies unjust enrichment, not

just wrongdoing.”). The FDIC-R’s unjust enrichment claim survives any dismissal of its

fiduciary duty claim.

6
 Compulsion was not at issue in Dvorak v. St. Clair County, No. 14-cv-1119-SMY-RJD, 2018 WL
1532793 (S.D. Ill. Mar. 29, 2018). In that case, the record failed to show that plaintiffs overpaid one
defendant, and the other defendants did not receive or retain any payment. Id. at *12.

PLAINTIFF’S RESPONSE TO MOTION TO DISMISS – Page 9
    Case: 1:19-cv-06917 Document #: 21 Filed: 01/22/20 Page 10 of 10 PageID #:67




       Patel argues in a footnote that Illinois does not recognize unjust enrichment as a separate

claim. Memo. 18 n.2. That is wrong. The Seventh Circuit summarizes Illinois law on unjust

enrichment as follows:

       Unjust enrichment is a common-law theory of recovery or restitution that arises
       when the defendant is retaining a benefit to the plaintiff’s detriment, and this
       retention is unjust. What makes the retention of the benefit unjust is often due to
       some improper conduct by the defendant. And usually this improper conduct will
       form the basis of another claim against the defendant in tort, contract, or statute.
       So, if an unjust enrichment claim rests on the same improper conduct alleged in
       another claim, then the unjust enrichment claim will be tied to this related claim –
       and, of course, unjust enrichment will stand or fall with the related claim.

Cleary v. Philip Morris, Inc., 656 F.3d 511, 517 (7th Cir. 2011) (emphasis added). “Often” and

“usually” do not mean “always.” Because Patel’s motion to dismiss rests on the legally and

factually erroneous argument that the unjust enrichment claim must be tied to an underlying

claim for fraud, it should be denied.

       For the foregoing reasons, Plaintiff respectfully requests that the Court deny Defendant’s

Motion to Dismiss. In the alternative, if the Court concludes that some or all of the Complaint is

insufficient to state a claim, Plaintiff requests that any dismissal be without prejudice to its

ability to amend to plead a sufficient claim. Runnion v. Girl Scouts of Greater Chi., 786 F.3d

510, 519 (7th Cir. 2015) (plaintiff whose complaint is dismissed should ordinarily be given at

least one opportunity to amend).

                                               /s/ J.S. Tonkinson
                                               Christine Hsu
                                                 (703) 516-5046
                                                 chsu@fdic.gov
                                               Stuart Tonkinson
                                                 (703) 562-2490
                                                 jtonkinson@fdic.gov
                                               3501 Fairfax Drive
                                               Arlington VA 22226

                                               Attorneys for Plaintiff


PLAINTIFF’S RESPONSE TO MOTION TO DISMISS – Page 10
